Citation Nr: 1825735	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-40 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran has submitted a July 2017 Notice of Disagreement with the RO's June 2017 rating decision addressing the evaluation for the service-connected degenerative arthritis of the lumbar spine.  The Veteran was, however, furnished with a Decision Review Office (DRO) letter as to this matter in August 2017, and as less than a year has since elapsed the Board will presume that this matter is currently being appropriately handled by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes providing a new medical examination when the available evidence is too old for an adequate evaluation of the current condition.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The Veteran last underwent a VA examination in May 2014 for his allergic rhinitis.  Private treatment records from February 2014 and June 2014 noted "significant blockage of the nasal airflow" and "moderately severe to severe" allergic rhinitis.  38 C.F.R. § 4.97, Diagnostic Code 6522 uses specific nomenclature of 50 percent blockage of both nasal passages or complete obstruction of one nasal passage for a compensable evaluation.  The private treatment records used different nomenclature, describing the Veteran's symptoms as significant obstruction and severe.  A medical opinion is necessary to clarify if such symptoms as described in the private treatment records are commensurate with the criteria in Diagnostic Code 6522.  Therefore, a more contemporaneous VA examination is necessary.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159 (c)).

2.  The AOJ should also provide the Veteran with a new VA upper respiratory examination by a qualified medical professional to assess the current level of severity of his service-connected allergic rhinitis.  His entire claims file must be made available for review in conjunction with the examinations.  The examiner is to conduct all necessary tests and studies, utilizing the appropriate Disability Benefits Questionnaire.  The examiner is also to discuss the aforementioned private treatment records from Family Allergy and Asthma Consultants, and provide an opinion as to whether the Veteran's allergic rhinitis symptoms are congruent with 50 percent obstruction of nasal passages or 100 percent obstruction of one nasal passage.

3.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





